Citation Nr: 0945983	
Decision Date: 12/03/09    Archive Date: 12/08/09

DOCKET NO.  06-34 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran served on active duty from May 1974 to May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection for 
posttraumatic stress disorder (PTSD) and a low back 
condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits 
still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that a claimed disability may be associated with 
in-service injuries for the purposes of requiring a VA 
examination).

The Veteran asserts that her current low back condition is 
due to an incident of heavy lifting in service.  

The service medical records document complaints of back pain 
in October and November 1976.  The Veteran reported a history 
of heavy lifting and back pain of approximately one year.  
There was no history of trauma.  She stated her back kept 
popping when bending.  X-rays of the lumbar spine were within 
normal limits.  The remainder of the service treatment 
records contain no complaint, history, or finding consistent 
with a back condition and on separation from service in April 
1978, the Veteran's back was clinically evaluated as normal.  

After service, clinical treatment records starting in June 
2003 recorded complaints of low back pain and reports of 
incidents of popping in the back.  A March 2004 MRI revealed 
multiple herniated discs in the lumbar spine.  

A VA medical treatment report in August 2003 noted that the 
Veteran related a history of back pain that had its onset 
during an incident of heavy lifting in service.  In October 
2003, the Veteran reported a back injury in service and 
ongoing back pain since June 2003 when she pulled a muscle.  
In a July 2004 statement, the Veteran reported that she 
injured her back in 1976 while doing heavy lifting.  She 
related recurring back problems since that time.  In June 
2005, the Veteran reported chronic low back pain for 25 
years.  

The service treatment records document complaints of back 
pain as due to an incident of heavy lifting.  The post-
service medical evidence shows a recurrent back condition.  
Furthermore, the Veteran alleges continuity of symptomatology 
following the in-service back injury.  Therefore, the Board 
finds that a VA examination is necessary to decide the claim.  

With regards to claim of service connection for a psychiatric 
disorder, the Veteran contends that she currently suffers 
from an acquired psychiatric disorder, to include PTSD, due 
to sexual trauma in service.  The Veteran specifically claims 
that in July 1975 she was raped by a fellow serviceman.  

The service medical and personnel records, including the 
reports of entrance and separation examinations contain no 
complaint, finding, history, treatment, or diagnosis of any 
psychiatric disorder.  After service, in November 2005, the 
Veteran was diagnosed with PTSD and major depressive 
disorder.  

Claims of service connection for PTSD encompass claims of 
service connection for all acquired psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has 
been diagnosed with acquired psychiatric disorders including 
PTSD and major depressive disorder.  Accordingly, additional 
development is needed prior to further disposition of the 
claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current low back 
disability.  The claims folder should be 
reviewed by the examiner and that review 
should be noted in the examination report.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(50 percent probability or greater) that 
any current low back disability is due to 
or related to an the Veteran's complaints 
in service following heavy lifting in 
service.  The examiner should provide a 
complete rationale for any opinion 
provided.  

2.  Schedule the Veteran for a VA 
psychiatric examination to ascertain the 
nature and etiology of any current 
psychiatric disability.  The claims folder 
should be reviewed by the examiner and 
that review should be noted in the 
examination report.  The examiner should 
include a complete rationale for each 
opinion expressed.  Specifically the 
examiner should provide the following 
information:

a)  Is a diagnosis of PTSD pursuant to 
DSM-IV appropriate?  The examiner 
should specifically state whether or 
not each criterion for the diagnosis is 
met.

b)  If so, is the diagnosis of PTSD due 
to a personal assault incident in 
service?  In rendering the opinion, the 
examiner should determine whether any 
of the factors in 38 C.F.R. § 3.304 
(f)(3) (2009) are present to support an 
allegation of PTSD due to personal 
assault.

c)  The examiner should diagnose all 
current acquired psychiatric disorders, 
other than PTSD, or explain why there 
are no diagnoses.  The examiner should 
express an opinion as to whether it is 
at least as likely as not (50 percent 
or greater probability) that each 
current psychiatric disorder, other 
than PTSD, is related to service or 
developed within one year of the 
Veteran's discharge from service in May 
1978.  

3.	Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the 
case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

